Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10-1 and 10-2.  The disclosure only uses “10”, either the disclosure should be amended to change 10 to 10-1 and 10-2 or the drawings amended to only use character 10 to match the disclosure.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The listing of reference character includes characters 6 and 8 (and also 10, see above), however the rest of the disclosure, including the drawings, uses 6-1 and 6-2, and 8-1 and 8-2.  The list should be amended so that it is consistent with the rest of the disclosure or alternatively the list can be deleted since it is not a requirement in US practice.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive brush [clm 7] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The listing of reference characters is not a requirement in US practice and can be deleted, however if Applicant wishes to keep the list the list should be amended to include all the reference character, all of the hyphenated reference characters are missing from the list.
Claim Objections
Claims 11-13 and 16-18 are objected to because of the following informalities:  
Claims 11-13 and 16-18 are all independent claims drafted in shorthand format, “the shaft” in claims 11, 16 and 18 should be - -a shaft- - and “the electric motor” in claims 12,13 and 17 should be - -an electric motor- - since this would be the first occurrence of each feature in the new independent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi, USP 9,863,475.
Regarding claim 1, Sakaguchi discloses a bearing assembly for supporting a drive shaft of an electric drive motor (intended use), the bearing assembly comprising: at least one inner ring (21), at least one outer ring (23), and a plurality of rolling elements (25) disposed between the inner ring and the outer ring, wherein the bearing assembly comprises an angular contact ball bearing (both rows are angular contact ball bearing arrangements as indicated by the angle α), and wherein the plurality of rolling elements comprise a first row of rolling elements and a second row of rolling elements (see figure 2 showing a double row ball bearing).
Regarding claims 2 and 3, Sakaguchi discloses that a diameter of the plurality of rolling elements falls between 0.2*(D-d) and 0.4*(D-d), where D is an outer diameter of the bearing assembly, and d is an inner diameter of the bearing assembly [clm 2] or the narrower range of 0.25*(D-d) and 0.35*(D-d) [clm 3].  Applicant is using just the difference in the diameters for the calculation which is contrary to the common practice of using H or the height which is ½ D-d.  Sakaguchi uses H and discloses that the range of 0.20≤Dw/H≤0.50 (column 6, lines 60-62) or in other words Dw (the ball diameter) is between 0.20*H and 0.5*H, however since H is ½ D-d the equations can be rewritten as 0.2*1/2(D-d) and 0.5*1/2(D-d) which reduces to 0.1*(D-d) and 0.25*(D-d) which anticipates the claimed ranges. 
Regarding claim 4 and 5, Sakaguchi discloses a contact angle of the angular contact ball bearing falls between 15° and 40° [clm 4] or between 15° and 25° [clm 5] (see column 6, lines 44-49 disclosing a range of 20-50 for the contact angle).
Regarding claim 14, Sakaguchi discloses that a diameter of the plurality of rolling elements falls between 0.2*(D-d) and 0.4*(D-d), where D is an outer diameter of the bearing assembly, and d is an inner diameter of the bearing assembly (see explanation in the rejection of claims 2 and 3 above), and wherein a contact angle of the angular contact ball bearing falls between 15° and 40° (see column 6, lines 44-49 disclosing a range of 20-50 for the contact angle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, USP 9,863,475, in view of Schnabl, DE 102013203981.
Regarding claim 6, Sakaguchi does not disclose that a contact angle of the first row of rolling elements is different than a contact angle of the second row of rolling elements. 
Schnabl teaches that in a double row angular contact ball bearing that a contact angle of a first row can be different from the contact angle in a second row (see α and β) for the purpose of providing a double row angular contact ball bearing with improved running behavior with increased load capacity and being suitable for higher speeds (bottom of page 1-top of page 2 of attached translation).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Sakaguchi and make the double row angular contact ball bearing with a contact angle of a first row different from the contact angle in a second row, as taught by Schnabl, for the purpose of providing a double row angular contact ball bearing with improved running behavior with increased load capacity and being suitable for higher speeds.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, USP 9,863,475, in view of White, USP 9,790,995.
Regarding claim 7, Sakaguchi, while disclosing seals (27) at the end of the bearing, does not disclose the use of an electrically conducting brush disposed between the inner ring and the outer ring.
 White teaches that a bearing seal between the rings can include an electrically conductive brush (21) for the purpose of providing a bearing with an electrical discharge mechanism to prevent damage in the form of pitting, fluting and fusion crater formation from occurring in the bearing (see Background and Summary of White).
It would have been obvious to one having ordinary skill in the art to modify Sakaguchi and add an electrically conducting brush to the seal assembles, as taught by White, for the purpose of providing a bearing with an electrical discharge mechanism to prevent damage in the form of pitting, fluting and fusion crater formation from occurring in the bearing.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, USP 9,863,475, in view of Katsuno, JP2014219101.
Regarding claims 8 and 9, Sakaguchi discloses that the angular contact bearing is configured using only two ring elements, one inner ring and one outer ring.  Thus Sakaguchi does not disclose configurations of the bearing where the at least one inner ring comprises a first inner ring and a second inner ring, wherein the at least one outer ring comprises a first outer ring and a second outer ring, wherein the first row of rolling elements is disposed between the first inner ring and the first outer ring, and wherein the second row of rolling elements is disposed between the second inner ring and the second outer ring [clm 8] or where the at least one inner ring comprises a first inner ring and a second inner ring, wherein the at least one outer ring comprises no more than one outer ring, wherein the first row of rolling elements is disposed between the first inner ring and the outer ring, and wherein the second row of rolling elements is disposed between the second inner ring and the outer ring [clm 9].
Katsuno teaches alternate configurations of a double row angular contact bearing where the at least one inner ring comprises a first inner ring and a second inner ring (the two rings are labeled 102 in figure 2), wherein the at least one outer ring comprises a first outer ring and a second outer ring (the outer rings are labeled as 101), wherein the first row of rolling elements is disposed between the first inner ring and the first outer ring, and wherein the second row of rolling elements is disposed between the second inner ring and the second outer ring (one row of rollers between each set of inner and outer rings [clm 8] or where the at least one inner ring comprises a first inner ring and a second inner ring (202 in figure 9), wherein the at least one outer ring comprises no more than one outer ring (201), wherein the first row of rolling elements is disposed between the first inner ring and the outer ring, and wherein the second row of rolling elements is disposed between the second inner ring and the outer ring [clm 9].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Sakaguchi and change the single piece bearing rings to any previously known combination of ring parts, including two separate inner rings and two separate outer rings [clm 8] or two separate inner rings and a one-piece outer ring [clm 9], as taught by Katsuno, since substituting between different known configurations of the inner and outer ring assemblies of double row angular contact ball bearings provides the same predictable result rotatably supporting one element relative to the other, regardless of the number of individual ring parts the invention remains a double row angular contact ball bearing unit that performs the same function.  Using known alternative configurations for the ring assembles of the bearing is not new, novel or inventive.

 Claims 10, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, USP 9,863,475, in view of Oshita, US PGPub 2019/0288576.
Regarding claims 10 and 15, Sakaguchi discloses that the bearings support a shaft element but does not disclose a shaft assembly for an electric drive motor (intended use), comprising: a shaft supported on both ends by a bearing assembly according to claim 1 or 14.
Oshita teaches a shaft assembly (20) where both ends are supported by a bearing assembly (31 and 32). Yoshioka further discloses that the type of bearing at the ends of the shaft is not limited and can include angular contact ball bearings (see figure 5, see paragraphs 0021 and 0023).
It would have been obvious to modify Sakaguchi and use the bearing disclosed therein in any previously known configuration, including in a shaft assembly where both ends of the shaft are supported by an angular contact ball bearing, as taught by Oshita, since substituting one angular contact ball bearing for another where such bearings were already known to be used provides the same predictable result of rotatably supporting the shaft element at both ends.  The prior art of record demonstrates that bearings at both ends of a shaft assembly and that these bearings can include angular contact ball bearings is not new, novel or inventive.  Substituting a single row angular contact ball bearing of a motor (Oshita) with a double row angular contact ball bearing (Sakaguchi) also provides the additional benefit of increasing the load bearing capacity of the bearing/assembly, thus adding additional rows of bearing elements to Oshita would increase load that can be supported, since angular contact ball bearings were known to be used at both ends of an electric motor shaft (Oshita) substituting these bearings for other known angular contact ball bearings (Sakaguchi) is not inventive.
Regarding claims 11 and 16, Sakaguchi in view of Oshita, as applied above, discloses an electric motor comprising the [a] shaft assembly according to claim 10 or 15 (Oshita specifically disclose the shaft as a shaft of an electric motor assembly).

Claims 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, USP 9,863,475, in view of Oshita, US PGPub 2019/0288576, as applied to claims 11 and 16 above, and further in view of Hauleitner, US PGPub 2019/0186536.
Regarding claims 12, 13, 17 and 18, Sakaguchi in view of Oshita further discloses that the shaft is mounted in an electric motor (20 in Oshita is within the motor housing 11) [clm 18] but is silent with regards to the rotational speed of the motor and thus does not disclose a method comprising: operating the electric motor at a rotational speed having an n*dm value greater than 700,000 mm/min [clms 12 and 17] or 1,000,000 mm/min [clms 13 and 18].  It is first noted that the n*dm value is a measurement of bearing speed defined by the rpms (the n) as a product of the pitch circle diameter, this is not an actual speed of the motor or bearing.
Hauleitner teaches that bearings can operate at n*dm values of 500,000 to 1,200,000 mm/min (see paragraph 0014).
It would have been obvious to one having ordinary skill in the art to modify Sakaguchi in view of Oshita and operate the motor at any speed, including speeds that ultimately define n*dm values of 500,000 to 1,200,000 mm/min since the speed of operation is merely an operational condition and operating systems within know n*dm values does not define a patentable distinction.  Furthermore, it would have been obvious to one having ordinary skill in the art to operate the motor at any speed required as long as the speed would not lead to destruction of the motor itself, since bearings were known to be operation an n*dm values of 500,000 to 1,200,000 mm/min prior to the invention by Applicant.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656